                 Case 19-04179-hb                   Doc         Filed 08/29/19 Entered 08/29/19 15:52:42                    Desc Main
                                                                 Document     Page 1 of 5

 Fill in this information to identify the case:
 Debtor 1               Bryan T. Edmondson

 Debtor 2
 (Spouse, if filling)

 United States Bankruptcy Court for the District of South Carolina

 Case Number 19-04179-hb


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                            12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert
are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of creditor: Quicken Loans Inc.                                         Court claim no. (if known): 1

 Last four digits of any number you use to
 identify the debtor’s account: 2479

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?

  No

  Yes. Date of the last notice: ___/___/____
 Part 1:       Itemize Postpetition Fees, Expenses, and Charges


 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.

 Description                                                                Dates incurred                         Amount

 1. Late charges                                                                                                        (1)               $0.00

 2. Non-sufficient funds (NSF) fees                                                                                     (2)               $0.00

 3. Attorney fees                                                                                                       (3)                $0.00

 4. Filing fees and court costs                                                                                         (4)                $0.00

 5. Bankruptcy/Proof of claim fees                                          August 28, 2019                             (5)              $500.00

 6. Appraisal/Broker’s price opinion fees                                                                               (6)                $0.00

 7. Property inspection fees                                                                                            (7)               $0.00

 8. Tax advances (non-escrow)                                                                                           (8)               $0.00

 9. Insurance advances (non-escrow)                                                                                     (9)               $0.00

 10. Property preservation expenses. Specify                                                                            (10)              $0.00

 11. Other. Specify:                                                                                                    (11)              $0.00

 12. Other. Specify:                                                                                                    (12)              $0.00

 13. Other. Specify:                                                                                                    (13)              $0.00

 14. Other. Specify:                                                                                                    (14)              $0.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 322(b)(5) and Bankruptcy Rule 3002.1.




 Official Form 410S2                         Notice of Post petition Mortgage Fees, Expenses, and Charges                     page 1
       Case 19-04179-hb                    Doc    Filed 08/29/19 Entered 08/29/19 15:52:42                              Desc Main
                                                   Document     Page 2 of 5


Debtor 1              Bryan T. Edmondson                                           Case number (if known) 19-04179-hb
                      First Name    Middle Name          Last Name




Part 2:         Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title if any, and stat your address and
 telephone number.

 Check the appropriate box.

     I am the creditor.

     I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.


 ✘s/ Robert P. Davis                                                                          Date _8__/_29__/_19__
    Signature


 Print:         Robert P. Davis                                                               Title: Attorney
 Company        Rogers Townsend & Thomas, PC
 Address        P. O. Box 100200
                Columbia, SC 29202
                Telephone: (803) 744-7444




Official Form 410S2                    Notice of Post petition Mortgage Fees, Expenses, and Charges                        page 2
 Case 19-04179-hb          Doc      Filed 08/29/19 Entered 08/29/19 15:52:42                Desc Main
                                     Document     Page 3 of 5



Attachment to 410S2

Additional Description of Services Rendered

These amounts represent one invoiced to Quicken Loans Inc. for attorney’s fees regarding Proof of
Claim Preparation. The total fee incurred for these services are billed as $500.00 billed on August 28,
2019. These fees include the following services:

    •   Communicating with the servicer to obtain the necessary information about the
        Debtor’s mortgage loan(s) and backup documentation for the POC.
    •   Prepare and/or review the Loan Payment History as part of the Official 410A
    •   Preparing and filing the POC form and up to one amended POC form.
    •   Verify the POC is properly docketed.
    •   Monitoring the docket.
    •   Reviewing any disclosure statement and ballot (if applicable), and
    •   Communicating and negotiating with the client, any trustee and debtor’s counsel.

The estimated amount of time spent in connection with these services is two hours of paralegal time and
two hours of attorney time.
 Case 19-04179-hb        Doc    Filed 08/29/19 Entered 08/29/19 15:52:42           Desc Main
                                 Document     Page 4 of 5



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                         CHAPTER 13
 Bryan T. Edmondson,                                  CASE NO.: 19-04179-hb

                                 Debtor(s).         CERTIFICATE OF SERVICE

           I, the undersigned employee of ROGERS TOWNSEND & THOMAS, PC, do hereby

certify that a copy of the Notice of Post-Petition Mortgage Fees was served on the following

parties:

Bryan T. Edmondson (via US Mail)
602 Heyward Rd
Anderson, SC 29621

Gretchen D Holland (via electronic service)
Chapter 13 Trustee
20 Roper Corners Circle
Suite C
Greenville, SC 29615


                                              /s/ Ressie Register
                                              ROGERS TOWNSEND & THOMAS, PC
                                              Ressie Register, Bankruptcy Paralegal
                                              Post Office Box 100200
                                              Columbia, SC 29202-3200
                                              (803) 744-4444
Columbia, South Carolina
August 29, 2019
 Case 19-04179-hb    Doc   Filed 08/29/19 Entered 08/29/19 15:52:42   Desc Main
                            Document     Page 5 of 5




Bryan T. Edmondson
602 Heyward Rd
Anderson, SC 29621
